In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00047-CV



                            JEFFREY ALLEN ROGERS, Appellant

                                               V.

              KIMBERLY ANNETTE COSLETT, RALPH MILTON SUDDATH
                          AND POINTBANK, Appellees




                            On Appeal from the 462nd District Court
                                    Denton County, Texas
                                Trial Court No. 19-10983-362




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                               Opinion by Chief Justice Morriss




____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                              OPINION

        This family dispute out of Denton County1 involves how a tract of residential property—

“heirs’ property” subject primarily to Chapter 23A of the Texas Property Code—is to be sold in

a partition sale and how the net proceeds are to be distributed to successors in interest. From

judgment on competing motions for summary judgment, this appeal was brought.

        The marriage between Linda and Ray Rogers was her second marriage, into which she

brought three children, Kimberly Annette Coslett, Ralph Milton Suddath, and Scott Mitchell

Suddath. To the new marriage was born another child, Jeffrey Allen Rogers. Linda died

intestate in February 2016.           Her survivors entered into a family settlement agreement

(Agreement) in June 2016, providing for the division of Linda’s estate, including a tract of

residential real property we will call Lot 49,2 the tract at the center of this dispute. Under the

Agreement, it was agreed that Lot 49 would at that point be owned 12/16 by Ray, 1/16 by

Kimberly, 1/16 by Scott, and 2/16 by Ralph. Sometime after the Agreement, Jeffrey obtained

deeds conveying to him the interests of Ray, Scott, and Ralph, leaving Lot 49 owned 15/16 by

Jeffrey and 1/16 by Kimberly.

        An additional complication was introduced by the procedural history of this matter. An

earlier lawsuit had been filed by Ray, Scott, and Jeffrey in the 462nd Judicial District Court of

Denton County (462nd Court), but later had been dismissed before all parties had been joined.

1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Second Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.

Lot 49 was described in the Agreement as “Lot 49 in Block 1 of Cypress Point Estate, Phase V, an Addition to the
2

City of Corinth, Denton County, Texas[,] according to the map thereof recorded in Volume P, Page 349 of the Map
Records of Denton County, Texas.”
                                                       2
After dismissal of the first suit, a second suit was filed in the 362nd Judicial District Court of

Denton County (362nd Court), but then transferred to the 462nd Court, since the 462nd Court

was familiar with the matter. Finally, the case was transferred to the 431st Judicial District Court

of Denton County (431st Court) just days before the 462nd Court granted the summary judgment

favoring Kimberly and awarding her attorney fees.

       Jeffrey appeals, contending that the trial court erred by transferring the suit to the 462nd

Court, by granting Kimberly’s motion for summary judgment, by failing to order a further

appraisal of Lot 49, by failing to order that the proceeds from the sale of Lot 49 be placed into

the registry of the court and thereafter distributed, by dismissing his fraudulent-lien claim against

Kimberly, and by awarding Kimberly attorney fees.

       We affirm the trial court’s order in part, reverse and render in part, and reverse and

remand in part because we hold that (1) the 462nd Court had authority to issue the instant

judgment, (2) the judgment must account for post-Agreement transfers, (3) the trial court must

receive a report of a sale and distribute its net proceeds, (4) on remand, Lot 49’s value must be

determined, and (5) on remand, the fraudulent-lien claim should be resolved and attorney fees

reassessed.

       In addition to seeking a partition sale of Lot 49, which the plaintiffs valued at

$275,000.00, the second lawsuit asserted claims against Kimberly and Ralph for breach of

fiduciary duty, the filing of a fraudulent lien, common-law and statutory fraud, and breach of

contract. PointBank was a named defendant because it had an active judgment lien against any

non-exempt real property owned by Ralph.          Ralph was served by publication and did not

                                                 3
participate in the lawsuit. Ray died on February 14, 2020, and the suit proceeded with Jeffrey,

Ray’s son, and sole heir, prosecuting the action in both Ray’s name and his own.

            Kimberly moved for no-evidence and traditional summary judgment, arguing that she

was entitled to judgment as a matter of law and that there were no issues of material fact

regarding Lot 49’s status as heirs’ property, the terms of the Agreement, the Agreement’s stated

division of ownership, and the value of Lot 49. Specifically, Kimberly agreed with the plaintiffs’

$275,000.00 estimate of Lot 49’s value, agreed that Lot 49 should be partitioned by sale, and

argued that she was entitled to judgment as a matter of law, because under the terms of the

Agreement, the parties’ respective ownership rights to Lot 49 were that Jeffrey owned 12/16, she

owned 1/16, Scott owned 1/16, and Ralph owned 2/16 (1/8). PointBank adopted Kimberly’s

motion. Jeffrey and Scott responded to the motion and disputed Kimberly’s ownership claims.

Jeffrey filed a competing motion for summary judgment.

            On January 15, 2021, the 462nd Court transferred the case to the 431st Court. However,

four days later, on January 19, 2021, Kimberly’s motion for summary judgment was granted by

the 462nd Court, the Honorable Lee Ann Breading presiding. The motion for a new trial filed by

Jeffrey and Scott was denied by operation of law. Jeffrey appealed from the 462nd Court’s

order.3




3
    Scott did not file a notice of appeal.
                                                  4
(1)    The 462nd Court Had Authority to Issue the Instant Judgment

       Jeffrey contends that (a) the 362nd Court abused its discretion by transferring the case to

the 462nd Court and (b) the 462nd Court erred by entering the final judgment in the case after it

had been transferred to the 431st Court.

       Transfer number one happened this way.          On February 27, 2020, the 362nd Court

transferred the case to the 462nd Court after finding that

       the parties and cause of action in [the] case [were] the same or substantially
       similar to those in cause 18-10743-211. Judge Breading of the 462nd [Court]
       held various hearings in the previously filed case. Therefore, in the interest of
       judicial economy and to avoid conflicting rulings, judgments, or orders, the Court
       [transferred the] case from the 362nd Judicial District Court to the 462nd Judicial
       District Court.

Jeffrey contends that the trial court erred by transferring the case to the 462nd Court. But that

contention by Jeffrey was not preserved for our review.

       To preserve a complaint for our review, a party must first present to the trial court a

timely request, objection, or motion stating the specific grounds for the desired ruling if not

apparent from the context. TEX. R. APP. P. 33.1(a)(1). Further, the trial court must have ruled on

the request, objection, or motion, either expressly or implicitly, or the complaining party must

have objected to the trial court’s refusal to rule. TEX. R. APP. P. 33.1(a)(2). Here, the case was

transferred to the 462nd Court in February 2020, and for the next year, Jeffrey filed multiple

pleadings in that court, but he made no objection to the transfer until the motion for a new trial

he filed in February 2021, after the court had granted Kimberly’s motion for summary judgment.

An objection not occurring until a year after the transfer and final disposition of the case is


                                                 5
untimely, and therefore, this issue was not preserved for our review. See TEX. R. APP. P.

33.1(a)(1).

         The other transfer happened this way. On January 15, 2021, the 462nd Court transferred

the case to the 431st Court. However, four days later, on January 19, 2021, Kimberly’s motion

for summary judgment was granted by the 462nd Court. Jeffrey argues that, because the case

had already been transferred to the 431st Court, the 462nd Court erred by entering a final order

in the case.4

         Transferring a case does not require a formal assignment or written order because trial

courts have “broad discretion to exchange benches or transfer cases.” In re Houston Lighting &

Power Co., 976 S.W.2d 671, 673 (Tex. 1998) (orig. proceeding) (quoting European Crossroads’

Shopping Ctr. v. Criswell, 910 S.W.2d 45, 52 (Tex. App.—Dallas 1995, writ denied)). Rule

330(e) of the Texas Rules of Civil Procedure provides:

         Where in such county there are two or more district courts having civil
         jurisdiction, the judges of such courts may, in their discretion, exchange benches
         or districts from time to time, and may transfer cases and other proceedings from
         one court to another, and any of them may in his own courtroom try and
         determine any case or proceeding pending in another court without having the
         case transferred, or may sit in any other of said courts and there hear and
         determine any case there pending, and every judgment and order shall be entered
         in the minutes of the court in which the case is pending and at the time the
         judgment or order is rendered, and two (2) or more judges may try different cases
         in the same court at the same time, and each may occupy his own courtroom or
         the room of any other court. The judge of any such court may issue restraining
         orders and injunctions returnable to any other judge or court, and any judge may
         transfer any case or proceeding pending in his court to any other of said courts,
         and the judge of any court to which a case or proceeding is transferred shall
4
 As with all of Jeffrey’s points of error, Kimberly summarily argues that Jeffrey failed to preserve this argument for
appeal. However, even if preservation was needed, Jeffrey raised the issue in his motion for a new trial, which was
overruled by operation of law. See TEX. R. APP. P. 33.1(a), (b). Therefore, this issue was preserved for appellate
review.
                                                          6
       receive and try the same, and in turn shall have power in his discretion to transfer
       any such case to any other of said courts and any other judge may in his
       courtroom try any case pending in any other of such courts

TEX. R. CIV. P. 330(e). Accordingly, we review a trial court’s decision to transfer a case,

exchange benches, or hold court for each other for an abuse of discretion. See id.; European

Crossroads’ Shopping Ctr. v. Criswell, 910 S.W.2d 45, 51 (Tex. App.—Dallas 1995, writ

denied). A trial court abuses its discretion when it does not follow guiding rules and principles

and reaches an arbitrary and unreasonable decision. Walker v. Packer, 827 S.W.2d 833, 839

(Tex. 1992) (orig. proceeding); Flores v. Fourth Court of Appeals, 777 S.W.2d 38, 41–42 (Tex.

1989) (orig. proceeding).

       Jeffrey contends that the 462nd Court abused its discretion because there is no transfer

order noting a transfer of the case back to the 462nd Court, and even if Judge Breading could

hear the case and enter a final order, error occurred because the final order was not “entered into

the minutes of the [431st Court] in which the case [was] pending at the time the . . . order [was]

rendered.” See TEX. R. CIV. P. 330(e). Here, Denton County has two or more district courts with

civil jurisdiction, and therefore, under Rule 330(e), Judge Breading was free to sit in her own

courtroom, hear the case even though it was pending in the 431st Court, and enter a final order in

the case. See TEX. R. CIV. P. 330(e). Jeffrey also argues that the order was not entered into the

minutes of the 431st Court, but this argument lacks merit because the record does not contain the

minutes of the 431st Court or the court’s docket sheet for this case. See id. Therefore, this point

of error is overruled.



                                                7
(2)    The Judgment Must Account for Post-Agreement Transfers

       The parties disagreed on how the Agreement divided the ownership interests in Lot 49

and how the proceeds of Lot 49’s sale should be distributed. To resolve that disagreement, the

parties filed competing motions for no-evidence and traditional summary judgment, asking the

trial court to affirm their respective interpretations. The trial court granted Kimberly’s motion

for summary judgment and, although it is not explicitly stated, necessarily overruled Jeffrey’s

motion. The trial court found that the Agreement was “clear and unambiguous” and that it

divided Lot 49’s ownership as follows:

       1.      Ray Allen Rogers (now Jeffrey Allen Rogers as a result of a deed) owns 12/16.

       2.      Kimberly Annette Coslett owns 1/16.

       3.      Scott Mitchell Suddath owns 1/16.

       4.      Ralph Milton Suddath owns 2/16.

In its ruling, the court ordered that Lot 49 be sold and the proceeds distributed as per the terms of

the Agreement above. Jeffrey contends that Kimberly’s motion for summary judgment was

granted in error and his motion was denied in error.

       A traditional motion for summary judgment is granted only when the movant establishes

that there are no genuine issues of material fact and that the movant is entitled to judgment as a

matter of law. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848

(Tex. 2009). An appellate court reviews de novo the grant or denial of a motion for summary

judgment. Id. Where, as here, both parties file motions for summary judgment and the court

grants one and overrules the other, we consider both sides’ summary judgment evidence and

                                                 8
determine all questions presented, and if the trial court erred, we render the judgment the trial

court should have rendered. Tex. Mun. Power Agency v. Pub. Util. Comm’n of Tex., 253 S.W.3d

184, 192 (Tex. 2007); Comm’rs Court v. Agan, 940 S.W.2d 77, 81 (Tex. 1997); Peterson,

Goldman & Villani v. Ancor Holdings, LP, 584 S.W.3d 556, 562 (Tex. App.—Fort Worth 2019,

pet. denied).

       A no-evidence summary judgment is essentially a pretrial directed verdict, and we apply

the same legal sufficiency standard in reviewing a no-evidence summary judgment that we apply

in reviewing a directed verdict. Marts ex rel. v. Transp. Inc. Co., 111 S.W.3d 699, 703 (Tex.

App.—Fort Worth 2003, pet. denied). We review the evidence in the light most favorable to the

party against whom the no-evidence summary judgment was rendered. Johnson v. Brewer &

Pritchard, P.C., 73 S.W.3d 193, 208 (Tex. 2002); Morgan v. Anthony, 27 S.W.3d 928, 929 (Tex.

2000). If the nonmovant brings forward more than a scintilla of probative evidence that raises a

genuine issue of material fact, then a no-evidence summary judgment is not proper. Moore v.

K Mart Corp., 981 S.W.2d 266, 269 (Tex. App.—San Antonio 1998, pet. denied).

       The parties do not dispute that Lot 49 is heirs’ property under Chapter 23A of the

Property Code; that, at the time of the Agreement, it had been the community property of Ray

and Linda; that the Agreement divided the ownership of Lot 49; or that Lot 49 should be

partitioned by sale. The parties primarily disagree on the meaning and effect of the Agreement.

Under the terms of the Agreement, (1) Ray received an “[u]ndivided one-half (1/2) community

property share” of Lot 49 and “[a]n additional undivided one-fourth (1/4) community property

share” of Lot 49, (2) Kimberly received “[a]n undivided one-eighth (1/8) share of Decedent’s

                                               9
one-half (1/2) community property share” of Lot 49, and (3) Scott received “[a]n undivided one-

eighth (1/8) share of Decedent’s one-half (1/2) community property share” of Lot 49. The

Agreement did not specifically award any share of Lot 49 to Ralph, but it did award him “the

residue of Decedent’s estate after all the bequest and distributions ha[d] been made.”

        We affirm the trial court’s order regarding the Agreement’s division of ownership. The

Agreement’s pertinent language is plain and unambiguous, and it states that Ray owned 12/16,

Kimberly owned 1/16, and Scott owned 1/16. Because the Agreement distributed only 14/16 of

the ownership of Lot 49, the remaining 2/16 interest passed to Ralph with the residue of the

estate. The parties do not dispute that Ray had conveyed his ownership interests to Jeffrey or

that, on Ray’s passing on February 14, 2020, Jeffrey was fully vested in Ray’s 12/16 ownership

of Lot 49.

        However, the trial court erred in ordering that the proceeds of the sale be distributed as

per the terms of the Agreement because the summary judgment evidence showed that the various

ownership interests in Lot 49 had changed since the execution of the Agreement.5 Jeffrey’s first

amended motion for summary judgment referenced, and had attached to it, several deeds, and

Kimberly did not object to that summary judgment evidence. In a deed dated September 8,

2020, Scott conveyed his 1/16 ownership interest in Lot 49 to Jeffrey. Also attached to the

motion were deeds and pleadings showing that Jeffrey essentially purchased Ralph’s 1/8

ownership interest in Lot 49 from PointBank, the holder of the judgment lien against Ralph’s


5
 Kimberly summarily contends that Jeffrey failed to preserve this argument for review. However, this issue was
raised in Jeffrey’s amended motion for summary judgment. See TEX. R. CIV. P. 166a. The trial court necessarily
rejected this argument by granting Kimberly’s motion for summary judgment.
                                                     10
interest. The attachments included (a) an order from the County Court at Law No. 2 of Denton

County ordering that, in partial satisfaction of his debt to PointBank, Ralph’s 1/8 interest in Lot

49 “be seized by and turned over to the Turnover Receiver, James N. Richards” and (b) a Special

Warranty Deed from that receiver conveying Ralph’s 1/8 interest in Lot 49 to Jeffrey. As per the

conveyances, Jeffrey acquired Scott’s 1/16 ownership interest and Ralph’s 1/8, which, in

addition to his 12/16 interest from Ray, vested him with 15/16 ownership interest in Lot 49.

Therefore, the trial court erred in its distribution of the sale proceeds. Accordingly, we partially

sustain this point of error, reverse this portion of the trial court’s order, and render an order that

the proceeds of Lot 49’s sale, after closing fees and commissions are paid, should be distributed

15/16 to Jeffrey and 1/16 to Kimberly.

(3)      The Trial Court Must Receive a Report of Sale and Distribute Its Net Proceeds

         Jeffrey also contends6 that the trial court erred by failing to order that (a) the appointed

real estate broker comply with Chapter 23A’s requirements to file a report with the court and

(b) the proceeds of sale be deposited in the registry of the court for distribution.7


6
 Kimberly contends that Jeffrey failed to preserve his fourth point of error for appeal. However, Jeffrey requested in
his motion for summary judgment that the partition comply with Chapter 23A, and his request was necessarily
denied by the trial court’s final order. Furthermore, Jeffrey also raised the issue in his responsive pleading to the
judgment, i.e., the motion for a new trial. See TEX. R. APP. P. 33.1(a), (b). Therefore, this issue was preserved for
appellate review.
7
 Jeffrey also argues that the trial court erred by failing to issue two separate, final orders as is customary in partition
sales. We disagree. Unlike the general partition sale provisions of Chapter 23 where the commissioners’ valuation
of the property must be approved by the court prior to sale, a broker’s sale under Section 23A.010 can be completed
without court approval, when the price meets the court’s valuation. Here, the court had already determined the
property’s value, ownership, and the necessity of partition by sale, thereby eliminating the necessity of separate
orders. Neither Chapter 23A in general, nor Sections 23A.010–011 in particular, require the broker’s report to be
approved by the court before the sale is completed. TEX. PROP. CODE ANN. §§ 23A.001–.013 (Supp.). In fact,
Section 23A.010(c) states that, when the broker receives an offer to purchase the property for at least the determined
value, the broker shall issue a report to the court under 23A.011, and “the sale may be completed in accordance with
state law other than this chapter.” TEX. PROP. CODE ANN. § 23A.010(c)(2).
                                                           11
       The broker should file a report of sale. When an appointed broker receives an offer to

purchase the property for at least the court’s previously determined value, the broker is required

to file a report in accordance with Section 23A.011. Section 23A.011 states:

       (a)     Unless required to do so earlier by other law governing the partition of
       real property, a broker appointed under Section 23A.010(b) to offer heirs’
       property for open-market sale shall file a report with the court not later than the
       seventh day after the date an offer is received to purchase the property for at least
       the value determined under Section 23A.006 or 23A.010.


       (b)    The report required by Subsection (a) must contain the following
       information:

               (1)    a description of the property to be sold to each buyer;

               (2)    the name of each buyer;

               (3)    the proposed purchase price;

               (4)    the terms and conditions of the proposed sale, including the terms
               of any owner financing;

               (5)    the amounts to be paid to lienholders;

               (6)    a statement of contractual or other arrangements or conditions of
               the broker’s commission; and

               (7)    other material facts relevant to the sale.

TEX. PROP. CODE ANN. § 23A.011. Jeffrey contends that the order fails to require the broker to

comply with Sections 23A.010 and 23A.011.

       Here, the order does not specify that the broker comply with the provisions of Chapter

23A. Specifically, the order neither requires the broker to file a report with the court nor

specifies what the report is to contain as is required under Section 23A.011, subsections (a) and

                                                12
(b). TEX. PROP. CODE ANN. § 23A.011. Therefore, we sustain this point of error, reverse this

portion of the order, and render an order that requires the broker to comply with the provisions of

Sections 23A.010 and 23A.011.

       Additionally, the net proceeds of sale are to be paid into the registry of the trial court.

Generally, the provisions of Chapter 23 of the Texas Property Code and the Texas Rules of Civil

Procedure govern partition actions. See TEX. PROP. CODE ANN. § 23.001. However, if the court

determines that the property to be partitioned is heirs’ property, it “must be partitioned under”

Chapter 23A. TEX. PROP. CODE ANN. § 23A.003(a). Chapter 23A “supplements Chapter 23 and

the Texas Rules of Civil Procedure governing partition of real property.” TEX. PROP. CODE ANN.

§ 23A.003(b). To the extent any provision of Chapter 23A is inconsistent with those of Chapter

23 and/or the Texas Rules of Civil Procedure, Chapter 23A governs. TEX. PROP. CODE ANN.

§ 23A.003(b); see Sw. Bank v. Info. Support Concepts, 85 S.W.3d 462, 464 (Tex. App.—Fort

Worth 2002), aff’d by 149 S.W.3d 104 (Tex. 2004) (citing TEX. GOV’T CODE ANN. §

311.026(b)). Because neither Chapter 23 nor Chapter 23A contain specific instructions as to

where the proceeds of sale should be deposited before distribution, the provisions of the Texas

Rules of Civil Procedure that address partition of real estate govern the issue. TEX. PROP. CODE

ANN. § 23A.003(b) Under Rule 770, “the proceeds [of a partition sale] shall be returned into the

court and be partitioned among the persons entitled thereto, according to their respective

interests.” TEX. R. CIV. P. 770 (emphasis added).

       Here, the order states only that, “after closing fees and commissions are paid,” “any

remaining proceeds from the sale of the property [are to be] distributed” to the heirs in the shares

                                                13
stated in the order. There is no requirement that the sale proceeds be “returned into the court”

for distribution as is required by Rule 770. See TEX. R. CIV. P. 770. Therefore, we sustain this

point of error, reverse this portion of the order, and render an order that requires the sale

proceeds “be returned into the court” for appropriate distribution.

(4)         On Remand, Lot 49’s Value Must Be Determined

            Jeffrey further contends that it was error to order the sale of Lot 49 without first holding

an evidentiary hearing to determine its value.8

            When a court determines that the property that is the subject of a partition action is heirs’

property as defined by Section 23A.002(5) of the Property Code, the trial court must determine

the property’s value.9 TEX. PROP. CODE ANN. § 23A.006. If the parties agree on the value of the


8
 Kimberly summarily contends that Jeffrey failed to preserve this argument for review. However, Jeffrey’s motion
for summary judgment argued that the trial court had to hold an evidentiary hearing regarding the property’s value,
and the trial court’s final order—entered without having held such a hearing—implicitly rejected his argument.
Therefore, Kimberly’s contention is without merit. See TEX. R. APP. P. 33.1(a)(1).
9
    “Heirs’ property” is defined as:

            (5)     . . . real property held in tenancy in common that satisfies all of the following
            requirements as of the filing of a partition action:

                     (A)       there is no agreement in a record binding all the cotenants that governs the
                     partition of the property;

                     (B)     one or more of the cotenants acquired title from a relative, whether living or
                     deceased; and

                     (C)      any of the following applies:

                              (i)       20 percent or more of the interests are held by cotenants who are
                              relatives;
                              (ii)      20 percent or more of the interests are held by an individual who
                              acquired title from a relative, whether living or deceased; or
                              (iii)     20 percent or more of the cotenants are relatives.

TEX. PROP. CODE ANN. § 23A.002(5).
                                                              14
property, “the court shall adopt that value.” TEX. PROP. CODE ANN. § 23A.006(b). If the parties

do not agree, the court “shall . . . order an appraisal” by an appointed, disinterested real estate

appraiser, who will file the appraisal with the court to be admitted as evidence in an evidentiary

hearing to determine the property’s value. TEX. PROP. CODE ANN. § 23A.006(a), (d). However,

if the court determines that the “evidentiary value of an appraisal is outweighed by the cost of the

appraisal, the court, after an evidentiary hearing, shall determine the fair market value of the

property and send notice to the parties of the value.” TEX. PROP. CODE ANN. § 23A.006(c).

       Here, the parties agree that (a) Lot 49 is subject to the provisions of Chapter 23A of the

Texas Property Code because it is heirs’ property under Section 23A.002(5) and (b) it cannot be

partitioned in kind but should be partitioned by sale. The factor at issue is Lot 49’s value. When

Jeffrey’s suit was filed in November 2019, he asserted that Lot 49 was worth approximately

$275,000.00. Four months later, in Kimberly’s March 24, 2020, motion for summary judgment,

she agreed to the $275,000.00 valuation. However, in Jeffrey’s response to her motion, he

complained that Kimberly “had [had] over a year and a half to agree to a fair market value of

$275,000.00,” asserted that his own previous estimate of $275,000.00 was now “baseless and

frivolous,” and claimed that the value of Lot 49 was again in dispute because he no longer

believed Lot 49 to be worth $275,000.00. In his subsequent pleadings, Jeffrey argued that the

$275,000.00 value estimate was “stale,” submitted with his motion for summary judgment an

affidavit and an appraisal that valued Lot 49 at $303,000.00, and again asked the court to hold a




                                                15
hearing to determine Lot 49’s value.10 No evidentiary hearing was held. In granting Kimberly’s

motion for summary judgment without having held an evidentiary hearing, the trial court

implicitly found that the parties had agreed to the $275,000.00 value, rejected Jeffrey’s

argument, and as required under Section 23A.010(b), ordered Lot 49 sold “in a commercially

reasonable manner at a price no lower” than the value of $275,000.00. (Emphasis added).

Jeffrey contends that the trial court erred by failing to hold an evidentiary hearing, as there was

no agreement regarding Lot 49’s value. We agree.

        Jeffrey’s previous estimate of $275,000.00 is not binding on him as a judicial admission

because that estimate was contained within a superseded pleading.11 See Sosa v. Cent. Power &

Light, 909 S.W.2d 893, 895 (Tex. 1995); Sanders v. Future Com., Ltd., No. 02-15-00077-CV.

2017 WL 2180706, at *6 (Tex. App.—Fort Worth, May 18, 2017, no pet.). Both when Jeffrey

requested the evidentiary hearing and when the trial court granted Coslett’s motion for summary

judgment, the parties differed as to Lot 49’s value. Therefore, because there was no meeting of

the minds between the parties as to value, the trial court erred by failing to conduct an

evidentiary hearing as required under Chapter 23A. See TEX. PROP. CODE ANN. § 23A.006(a),

(c), (d). Accordingly, we sustain this point of error and remand the case for an evidentiary

hearing and further proceedings on this issue.




10
 Jeffrey failed to direct this Court to any legal authority requiring the trial court to repeatedly determine the
property’s value once it has been accepted or established, and we are aware of none.
11
  The facts alleged or admitted in the live pleadings of a party are accepted as true by the court and jury and are
binding on the pleader. Houston First Am. Savs. v. Musick, 650 S.W.2d 764, 767 (Tex. 1983).
                                                        16
(5)      On Remand, the Fraudulent-Lien Claim Should Be Resolved and Attorney Fees
         Reassessed

         Jeffrey also argues that the trial court erred in granting the summary judgment as to his

fraudulent-lien claim against Kimberly, because Kimberly’s motion for summary judgment did

not request judgment as to it. We agree.

         In June 2020, about three months after Kimberly filed her motion for summary judgment,

Jeffrey filed amended pleadings that—in addition to partition-related claims regarding the

Agreement, the ownership of Lot 49, and distribution of its sale proceeds—also raised a claim

against Kimberly for filing an allegedly fraudulent lien against Jeffrey’s real property.12

         A summary judgment movant may not be granted judgment on a claim or cause of action

not addressed in its motion. Black v. Victoria Lloyds Ins. Co., 797 S.W.2d 20, 27 (Tex. 1990);

see also Young v. Hodde, 682 S.W.2d 236, 237 (Tex. 1984) (“the trial court erred in rendering

the take-nothing judgment against Hodde’s counterclaim in the absence of a motion for summary

judgment by Young seeking that relief”). If a defendant moves for summary judgment on only

one of four claims asserted by the plaintiff, but the trial court renders judgment that the plaintiff

take nothing on all claims asserted, the judgment is final—erroneous, but final. Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 200 (Tex. 2001).

12
  The amended petitions raised claims against Ralph and/or Kimberly for (1) breach of fiduciary duty, (2) filing a
fraudulent lien or claim against Lot 49, (3) common-law fraud, (4) statutory fraud, (5) breach of contract, and
(6) filing a fraudulent lien against real property. However, Jeffrey’s appellate pleadings only specifically challenged
and briefed the dismissal of the latter claim for fraudulent lien—the claim that Kimberly filed a fraudulent lien
against Jeffrey’s real property. We do not address the dismissal of the remaining five claims because Jeffrey failed
to adequately brief such complaints. Parties on appeal must file adequate briefs. See TEX. R. APP. P. 38.1(i); ERI
Consulting Eng’rs, Inc. v. Swinnea, 318 S.W.3d 867, 880 (Tex. 2010). Because he failed to cite to the record and
case law explaining how any of the remaining five claims were brought on his own behalf rather than that of Ray or
Scott, the arguments, to the extent they were raised, are forfeited. See Fredonia State Bank v. Gen. Am. Life Ins.
Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (recognizing long-standing rule that error may be forfeited due to
inadequate briefing).
                                                         17
        It is undisputed that Kimberly’s motion for summary judgment did not address the

fraudulent-lien claim. However, on June 11, 2020, Kimberly responded to Jeffrey’s amended

petition by filing a motion to show authority, arguing (1) that the fraudulent-lien claim, along

with the other five non-partition causes of action raised in the amended petitions, were “claims

on behalf of Ray Allen Rogers,” and (2) that, because the claims were being brought on his

behalf after his death and without the authority of his Estate, Jeffrey’s counsel lacked the

authority to bring the claims and the pleadings should be struck. After a hearing, the trial court

granted Kimberly’s motion to show authority, struck all pleadings and claims made on behalf of

Ray, and, having found that it was frivolous to bring the claims without authority, awarded

Kimberly $1,710.00 in attorney fees.

        On appeal, Kimberly contends that her motion for summary judgment did not have to

address the fraudulent-lien claim because the trial court’s order on authority had already

dismissed it as a claim made on behalf of Ray. Jeffrey concedes that the order on authority

“struck all claims and pleadings brought . . . on behalf of Ray Allen Rogers or [his] Estate,” but

he argues that the “fraudulent lien or claim against real property” cause of action was a claim

asserted on his own behalf and therefore was not dismissed by the court’s order on authority.13

We agree with Jeffrey.

        Jeffrey alleged that (a) Kimberly “recovered an erroneous judgment” against Ray, Scott,

and Jeffrey, joint and severally, “for the sum of $23,401.83”; (b) Kimberly filed “an abstract of



 Scott did not appeal from the trial court’s summary judgment order. Therefore, to the extent they were raised, we
13

do not address any argument that Scott’s claims were erroneously dismissed. See TEX. R. APP. P. 25.1(c), 26.1,
38.1(f).
                                                       18
judgment lien,” attaching the lien to all non-exempt property of the judgment debtors;

(c) Jeffrey’s interest in Lot 49 was posted for foreclosure in March 2020; (d) Jeffrey paid the

judgment in full; and (e) Kimberly refused to provide him with a recordable release of the

judgment lien and continued to use the lien to “force” Jeffrey to pay additional funds to avoid

foreclosure. While this claim might also be related to claims of others, it states a claim on

Jeffrey’s behalf because it alleges that Kimberly’s allegedly fraudulent actions caused a

foreclosure action against Jeffrey’s interest in Lot 49. Therefore, the court’s order dismissing

claims filed on Ray’s behalf did not dismiss those filed on Jeffrey’s interests. Because the claim

was not referenced in Kimberly’s motion for summary judgment, summary judgment was

erroneous as to Jeffrey’s interests. See Black, 797 S.W.2d at 27. Accordingly, we sustain this

point of error, reverse the summary judgment as to this claim, and remand the claim for further

proceedings on Jeffrey’s claim against Kimberly alleging a fraudulent lien.

       The trial court awarded Kimberly attorney fees, in addition to her previous award for

frivolous claims, but neither the record nor the order reflects the legal basis for the subsequent

award. Because this Court’s opinion reverses portions of the trial court’s final order, we also

remand the issue of attorney fees so that the trial court may reconsider any award in light of this

opinion and further proceedings.

       For the reasons stated above, we make these rulings:

       (1)     We hold that the 462nd Judicial District Court of Denton County had authority to

issue the instant judgment, because (a) Jeffrey failed to preserve his challenge to the transfer of

the case from the 362nd Judicial District Court of Denton County to the 462nd Court and (b) the

                                                19
further transfer of the case to the 431st Judicial District Court of Denton County did not, on this

record, deny the 462nd Court the power to rule.

       (2)     We hold that the judgment must account for post-Agreement transfers, because,

although the trial court’s interpretation of the Agreement’s allocation of ownership in Lot 49 was

correct, the order’s distribution of the sale proceeds did not account for the post-Agreement

transfers that were established by the summary-judgment evidence.

       (3)     We hold that the trial court must receive a report of a sale from the appointed

broker in compliance with Sections 23A.010 and 23A.011 of the Texas Property Code, receive

the sale’s net proceeds into the registry of the court, and distribute those net proceeds, under the

law applicable to heirs’ property such as Lot 49, as set out above, by allocating 15/16 of those

net proceeds to Jeffrey and 1/16 to Kimberly.

       (4)     We hold that, on remand, Lot 49’s value must be determined by an evidentiary

hearing as set out above.

       (5)     We hold that, on remand, the fraudulent-lien claim should be resolved, and

attorney fees should be reassessed in light of this opinion and further proceedings.

       Based on the above rulings, we make the following dispositions in this case:

       (1)     We affirm the trial court’s interpretation of the Agreement’s allocation of

ownership in Lot 49, but, because the judgment must account for post-Agreement transfers, we

reverse the summary judgment as to the distribution of proceeds and render a judgment that the

sale proceeds must be distributed 15/16 to Jeffrey and 1/16 to Kimberly;



                                                20
       (2)     We further render a judgment requiring the appointed broker to provide a report

to the trial court in compliance with Sections 23A.010 and 23A.011 and requiring that the sale’s

net proceeds be received into the registry of the trial court for distribution in accordance with this

opinion;

       (3)     We reverse the judgment as to the value it assigned to Lot 49 and remand the

issue for an evidentiary hearing to determine Lot 49’s value; and

       (4)         We reverse and remand the summary judgment as to the fraudulent-lien claim

and as to attorney fees for further proceedings consistent with this opinion.




                                                              Josh R. Morriss, III
                                                              Chief Justice

Date Submitted:        October 14, 2021
Date Decided:          April 6, 2022




                                                 21